Citation Nr: 1013929	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial compensable disability rating 
for hypertension.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Bilateral pes planus were noted on entry examination so 
were present prior to the Veteran's active duty service and 
did not increase in severity during service.  There was no 
foot treatment or complaint recorded during service.

2.  The Veteran's hypertension is controlled by medication; 
it is not characterized by a diastolic pressure predominantly 
100 or more, a systolic pressure predominantly 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
prior to being treated with medication.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service for 
bilateral pes planus has been rebutted. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

2. The Veteran's preexisting bilateral pes planus were not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).

3.  The criteria for an initial compensable disability rating 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2007, prior to its initial 
adjudication of the claims.  This letter also included notice 
with respect to the initial-disability-rating and effective-
date elements of the claims.

With respect to the duty to assist, the Board also notes that 
the Veteran's service treatment records and pertinent VA and 
private medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

The Board also acknowledges that while the Veteran was 
afforded a VA examination for his hypertension, he was not 
afforded a VA examination with respect to his claim for 
service connection for bilateral pes planus.  However, the 
Board has determined that an examination is not required in 
this case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the record establishes that this condition preexisted 
service, but the record does not show, nor does the Veteran 
allege, that this condition was aggravated in service beyond 
the normal progression of this condition.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  Since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003)

A preexisting condition will be considered to have been 
aggravated by military service where there is an increase in 
disability during that service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  However, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995). 

Increased Rating for Hypertension

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under this code, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted where diastolic pressure is 
predominantly 120 or more, while a 60 percent rating is 
warranted where diastolic pressure is predominantly 130 or 
more.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum scheduler evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Pes Planus

The Veteran contends that he is entitled to service 
connection for his bilateral pes planus disability.

The Veteran's service treatment records contain his December 
1967 enlistment examination, which noted a diagnosis of 
moderate pes planus.  There is no other indication from these 
records that the Veteran was ever seen for or treated for his 
bilateral flat feet condition during service.  There were no 
abnormalities with respect to the feet listed on his July 
1970 discharge examination.

As noted above, to rebut the presumption of soundness it must 
be shown by clear and unmistakable evidence that the Veteran 
had an injury or disease prior to service.  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In 
this case, the Board finds that the Veteran's 1967 enlistment 
examination indicating a diagnosis of pes planus clearly 
shows that this condition existed prior to service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

As noted above, there is no indication of a complaint or 
treatment for the Veteran's pes planus condition during 
service.  In fact, there is no medical evidence of record 
indicating a complaint or treatment of pes planus until 2008, 
nearly 40 years after the Veteran's discharge from service.  
VA outpatient treatment records note relatively severe pes 
planus in 2008.  The treating physician noted that the 
Veteran's feet were pronated with an almost vertical talus.  
The Veteran stated that his pes planus had been bothering him 
since service.

With respect to whether this condition was aggravated by 
service, the Board finds that the record does not establish, 
nor does the Veteran contend, that the Veteran's bilateral 
pes planus was aggravated during service.  In so finding, the 
Board notes that there is no evidence of complaints or 
treatment for the condition during service, and discharge 
examination results were normal.  There is also no post-
service medical evidence of treatment for this condition 
until almost 40 years following service.

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
Veteran had bilateral pes planus prior to entering service in 
January 1968 and that this disability was not aggravated by 
service.  Accordingly, the Board must conclude that service 
connection is not warranted for the claimed disability.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

Hypertension

The Veteran was initially granted service connection for 
hypertension in a September 2007 rating decision.  A 
noncompensable disability evaluation was assigned, effective 
June 2007.  The Veteran contends that his hypertension 
warrants a compensable rating.

In response to his initial claim, the Veteran was afforded a 
VA examination pertaining to his hypertension in July 2007.  
The examiner indicated that he reviewed the Veteran's claims 
file and service treatment records, which revealed elevated 
systolic and diastolic pressures.  The Veteran's service 
treatment records note blood pressure readings of 140/80, 
140/76, 140/84, 140/90 and 142/100 in July and 1970.  The 
examiner further indicated that the Veteran was placed on 
antihypertensive medication in his thirties, and has been on 
these medications since that time.  The Veteran's blood 
pressure at the time of examination was 142/92.  A second 
blood pressure reading was 140/90, with the third at 142/92.  
The examiner concluded by diagnosing the Veteran with 
hypertension, finding that this condition was related to the 
borderline hypertension condition diagnosed during the 
Veteran's active duty service.

Medical records from the St. Francis Medical Center from 2007 
show diagnosis of myocardial infarction and hypertension.  
However, no blood pressure readings are found in these 
records.  VA outpatient treatment records do track blood 
pressure readings of 122/78 in April 2007 and 142/72 in 
February 2008.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a compensable disability 
rating for his hypertension.  The record clearly establishes 
that the Veteran's hypertension requires medication for 
control.  However, the VA examination does not indicate that 
diastolic pressure is predominantly 100 or more, or that 
systolic pressure is predominantly 160 or more.  Moreover, 
the medical evidence of record does not establish a history 
of diastolic pressure of predominantly 100 or more.  In so 
finding, the Board notes that the Veteran's service treatment 
records reveal only one instance of diastolic pressure at 
100, and none of the diastolic pressure readings taken during 
the VA examination were 100 or over.  Thus, it cannot be said 
that the Veteran has a history diastolic readings 
predominantly 100 or over.

The Board acknowledges the statements of the Veteran that his 
disability is severe enough to warrant a compensable 
disability rating.  However, as discussed above, the medical 
evidence clearly establishes that the Veteran's diastolic 
pressure predominantly has been below 100 and that his 
systolic pressure predominantly has been below 160.  
Accordingly, an initial compensable rating for hypertension 
is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to an initial compensable disability rating for 
hypertension is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


